El Juez Presidente Señor De Jesús
emitió la opinión del tribunal.
El demandante en el pleito principal, aquí interventor, requirió a la demandada para que contestara un interro-gatorio en el cual, entre otras cosas, solicitaba la siguiente información:
“Los nombres de los testigos, sin excepción, que van a ser utilizados por la demandada en la vista del presente caso con sus respectivas direcciones y qué extremos piensa probar con la declaración de cada uno de ellos.”
La demandada contestó el interrogatorio excepto en lo que respecta a la pregunta antes transcrita, a la cual objetó' sosteniendo que bajo las'Reglas de Enjuiciamiento Civil, la parte de quien se solicita la contestación de un interrogato-rio no viene obligada bajo las Reglas 26(6) y 33 a sumi-nistrar los nombres y direcciones de los testigos que se pro-pone utilizar, ni los extremos que intente probar con cada testigo; que la obligación que le imponen dichas reglas a este respecto, está circunscrita a suministrar los nombres y las direcciones de las personas que tengan conocimiento de los hechos pertinentes del caso.
La corte inferior 'desestimó la objeción y ordenó a la de-mandada que procediera a contestar la referida pregunta. Denegada la reconsideración solicitada por la demandada, instó ésta el presente recurso, en el que suscita las siguien-tes cuestiones: (a) si la demandada viene obligada a sumi-nistrar los nombres y direcciones de' los testigos que se pro-pone utilizar; y (b) si es su deber exponer lo que intenta probar con cada testigo.
I
La primera de las cuestiones planteadas no es nueva en esta jurisdicción. En Autoridad de Fuentes Fluviales v. Corte, 66 D.P.R. 844, 852, resolvimos que una parte *34tiene derecho a que la contraria le suministre una lista con-teniendo los nombres y direcciones de los testigos que se propone utilizar. Esta obligación surge de lo dispuesto en la Regla 26(6) al efecto de que la parte de quien se solici-tare deberá suministrar los nombres y direcciones de las per-sonas que tuvieren conocimiento de los hechos pertinentes del caso. La jurisprudencia sobre este punto está dividida en los Estados Unidos. Al optar nosotros por la regla que enunciáramos en Autoridad de Fuentes Fluviales v. Corte, supra, seguimos la interpretación que diera el tratadista Moore a la Regla 26(6) en relación con la 33; 2 Moore’s Fed. Practice págs. 2474-75, y 2620 doctrina que se expone con más precisión en la segunda edición de la citada obra, tomo 4, págs. 1075-1081.
Claro está que la parte que suministre la lista de sus testigos no está en la obligación de utilizarlos a todos, si a su juicio puede prescindir del testimonio de alguno o algunos de ellos, siempre que con razonable antelación lo notifique a la parte contraria, para si lo estima conveniente pueda en su oportunidad citarlos como testigos suyos. En tales cir-cunstancias no surge la presunción de que de haber sido Ha-blados dichos testigos por la parte que renunció a sus decla-raciones éstas le hubieran sido adversas, sencillamente por-que dichos testigos podrían ser llamados a declarar por la otra parte. De igual manera, la parte que suministre la lista no está impedida de utilizar otros testigos que no apa-rezcan en la misma, si la existencia de tales testigos o la pertinencia de sus declaraciones, surge después de contes-tado el interrogatorio y siempre que oportunamente se noti-fique a la parte contraria la intención de utilizarlos, o aun sin tal notificación, cuando las circunstancias lo justifiquen.
h-i
La segunda cuestión es nueva en esta jurisdicción, pero el propio Moore a pesar de que sostiene como hemos visto el derecho de una parte a que se le suministre los nom-*35bres y direcciones de los testigos que la parte, contraria se propone utilizar, no va más lejos en esa materia y opina, con razón a nuestro juicio, que no hay derecho a exigir que se informe lo que la parte se propone probar con cada uno de dichos testigos. Como dijera el juez Taft mientras ocu-paba un puesto en la judicatura de Ohio, los testigos no son patrimonio exclusivo de una de las partes, pero esto no sig-nifica que la que se propone utilizar determinado testigo vénga obligada a indicar a la contraria qué parte de su caso intenta probar con su declaración. Moore’s Fed. Practice, supra. El obligar a suministrar tal información invadiría el derecho del abogado a mantener secreto el plan que se propone seguir al conducir su caso. Cf. Hickman v. Taylor, 329 U. S. 495.

Procede por lo expuesto anular la orden recurrida, sola-mente en cuanto ordena a la demandada, aquí peticionaria, .que informe al demandante los extremos que se propone pro-bar con cada uno de sus testigos.


Devuélvanse los autos a la corte inferior para ulteriores procedimientos consistentes con esta opinión.

El Juez Asociado Sr. Snyder no intervino.